Name: Council Regulation (EEC) No 3302/91 of 11 November 1991 withdrawing Yugoslavia from the lists of beneficiaries of the Community generalized tariff preferences scheme for 1991
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  leather and textile industries;  trade policy;  political geography
 Date Published: nan

 No L 315 /46 Official Journal of the European Communities 15 . 11 . 91 COUNCIL REGULATION (EEC) No 3302/91 of 11 November 1991 withdrawing Yugoslavia from the lists of beneficiaries of the Community generalized tariff preferences scheme for 1991 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the appeal launched by the European Community and its Member States , meeting within the framework of European Political Cooperation on 6 October 1991 at Haarzuilens, calling for compliance with the cease-fire agreement reached in the Hague on 4 October 1991 , has not been heeded; Whereas the situation which obtains in Yugoslavia no longer enables this country to remain on the lists of beneficiaries of generalized tariff preferences , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Article 1 The entry 'Yugoslavia' shall be withdrawn from the lists appearing in the Annexes to Council Regulations (EEC) No 3831 /90 C1 ), (EEC) No 3832 /90 ( 2 ) and (EEC) No 3833 /90 ( 3 ). Article 2 Article 1 shall not apply to products originating in Yugoslavia which are imported into the Community before the date on which this Regulation enters into force . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1991 . For the Council The President H. J. SIMONS ( J ) OJ No L 370 , 31 . 12 . 1990 , p. 1 . ( 2 ) OJ No L 370 , 31 . 12 . 1990 , p . 39 . ( 3 ) OJ No L 370 , 31 . 12 . 1990 , p . 86 .